Citation Nr: 0203377	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  92-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for the service-connected residuals of a fracture of the left 
radial head with valgus deformity and degenerative joint 
disease of the wrist.  

2.  The propriety of the initial noncompensable rating 
assigned for the service-connected residuals of a fracture of 
the right ring finger.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to November 
1971.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision by the RO that granted service connection and 
assigned noncompensable ratings for the residuals of a 
fracture of the left radial head and for the residuals of 
fractures of the right fourth metacarpal and the proximal 
phalanx of the right ring finger, effective on July 31, 1991.  

The veteran's claim was remanded by the Board to the RO in 
September 1992.  In a rating decision of February 1993, the 
RO assigned a 10 percent rating for the service-connected 
disability manifested by left radial head fracture residuals 
with valgus deformity of the left wrist, effective on July 
31, 1991.  

In June 1995 and November 1998, the Board again remanded 
these issues to the RO for additional development of the 
record.  

In a rating decision of December 1999, the RO assigned a 20 
percent rating for the service-connected disability 
manifested by the fracture residuals of the left radial head 
with valgus deformity and degenerative joint disease of the 
left wrist, effective on July 31, 1991.  

In a decision promulgated in June 2000, the Board denied the 
veteran's claims for increase.  

The veteran then appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  

In a February 2001 Order, the Court granted a Joint Motion 
For Remand and vacated the June 2000 decision of the Board.  



REMAND

In the Joint Motion for Remand, it was noted that the 
veteran's case had been identified for remand pursuant the 
early intervention program.  The parties in reviewing the 
pertinent facts and background of the case noted that the 
veteran had most recently been examined by VA in November 
1999.  

During the VA examination in November 1999, it was noted that 
the veteran had reported complaints of having pain in his 
left wrist which he described as ranging in severity from 1-
10/10 (zero representing no pain and 10 maximum pain) on a 
daily basis.  He also described having weakness, stiffness, 
swelling, a sense of instability and easy fatigability/low 
endurance in the left wrist that restricted his ability to 
lift more than 10 pounds.  He further reported having a 
restricted range of motion in the left wrist.  

Regarding his right ring finger, the veteran complained of 
having pain, ranging in severity from 0-5/10, and indicated 
that activities such as writing significantly aggravated his 
condition.  He also reported complaints of weakness, 
stiffness, swelling, a sense of instability and easy 
fatigability/low endurance in the ring finger that restricted 
his ability to lift and carry objects in his right hand.  He 
further stated that he had problems such as grasping and 
pulling with his right hand and pushing objects with his left 
hand due to his disabilities.  The veteran reported that, 
when he aggravated either his hand or wrist, his symptoms 
were alleviated with rest and medication.  

Regarding his employment situation, the veteran noted that he 
had been retired since 1993 from office work because of his 
wrist and back pain problems.  

It was noted that the clinical findings of the November 1999 
VA examination included that the veteran was right-hand 
dominant and had an impaired range of motion in his left 
wrist compared to his right wrist.  

Specifically, the examiner was noted to have reported the 
following limitations of motion in the right and left wrist:

On examination of his wrists, his right 
wrist demonstrate[d] a range of motion of 
0-65 degrees/0-85 degrees normal.  The 
left wrist [was] 0-30/0-85 degrees 
normal.  Forearm pronation, right [was] 
0-60/0-80 normal; left [was] 0-30/0-80 
normal.  The right wrist dorsiflexion 
[was] 0-65 degrees/0-70 degrees normal, 
left wrist [was] 0-35/0-70 degrees 
normal.  The wrist flexion [was] 0-70 
degrees/0-80 degrees normal on the right, 
left [was] 0-35/0-80 degrees normal.  
Wrist radial deviation right [was] 0-
20/0-20 degrees normal.  The left radial 
deviation [was] 0-20/0-20 degrees normal.  
The right ulnar deviation [was] 0-30/0-45 
degrees normal, left [was] 0-15 
degrees/0-45 degrees normal.  

Further, it was noted in connection with the examination that 
the veteran had diminished grip strength on the left (3/5) 
compared to the right (4/5).  

The VA examination of the veteran's right hand was noted to 
have revealed no obvious atrophy of the musculature of the 
hand, and on flexion range of motion, he could move the 
fingers of his right hand to within a half inch of the palmer 
crease (which was actually better than flexion on the left 
side - to within one inch for the fingers of the left hand).  
However, he had some impaired range of motion in the joints 
of the ring finger (the distal interphalangeal (DIP), 
proximal interphalangeal (PIP) and metacarpophalangeal (MCP) 
joints).  The specific ranges of motion were reported as 
follows:

The range of motion of the right MCP of 
the index finger [was] 0-70/0-90 normal.  
Extension of the index MCP [was] 0.  The 
long finger MCP of the right hand [was] 
0-70/0-90, extension [was] 0.  The ring 
finger [was] 0-70/0-90 degrees normal, 
extension is 0.  Small finger [was] 0-
70/0-90 degrees normal, extension [was] 
0.  The PIP joint of the right index 
finger [was] 0-50/0-120 degrees normal, 
extension [was] 0.  Flexion of the long 
finger PIP [was] 0-50 degrees/0-120 
degrees normal, extension [was] 0.  Ring 
finger PIP [was] 0-50 degrees/0-120 
degrees normal, extension [was] 0.  Small 
finger PIP range of motion [was] 0-50/0-
125 degrees normal, extension [was] 0.  
Index DIP joint of the right and [was] 0-
40 degrees/0-80 degrees normal.  Long 
finger [was] 0-40 degrees/0-80 degrees 
normal.  The ring finger DIP [was] 0-35 
degrees/0-80 degrees normal.  Small 
finger [was] 0-40 degrees/0-80 degrees 
normal.  

It was noted in the Joint Motion that a review of the x-ray 
studies had disclosed an old non-union of the distal ulnar 
styloid with degenerative disease of the carpus of the left 
wrist and a healed fracture involving the proximal phalanx of 
the ring finger with mild degenerative joint disease of all 
fingers of the right hand. 

It was noted that, based on these findings, the VA examiner 
in November 1999 had offered the following clinical 
impression:

Left wrist [was] a chronic non-union of 
the distal styloid of the ulna with 
resultant degenerative arthritis of the 
wrist which ha[d] resulted in profound 
loss of function both in strength and 
dexterity.  

In regard to the right hand, status post 
fracture of the proximal phalanx of the 
right ring finger[,] although the patient 
indicated he believed he had a metacarpal 
fracture, there appeared to be no old 
metacarpal fracture.  However, it should 
be noted that the patient ha[d] 
significant functional loss both of 
strength and dexterity of the right hand.  

Additionally, it was noted that the VA examiner had offered 
the following commentary regarding functional impairment 
caused by these disabilities in connection with the rating 
examination:

The fact that this individual ha[d] such 
diminished grip strength of 4/5 in the 
right hand and 3/5 in the left hand 
indicate[d] that this patient ha[d] 
extreme difficulty in carrying out daily 
activities. We would anticipate that his 
problems would continue to intensify with 
further loss of function and dexterity. 
It should be noted that the patient was 
unable to grasp and support a textbook. 
This again would support the fact that 
the patient's functional capability [was] 
extremely poor because of these two 
injuries.  

The Court granted a Joint Motion for Remand and vacated the 
Board's June 2000 decision.  These matters were remanded back 
to the Board pursuant to 38 U.S.C. § 7252(a).  

In the Joint Motion for Remand, the Parties noted that 
deficiencies in the Board's analysis had precluded effective 
judicial review.  

It was first noted in the Joint Motion that the claim for an 
increased rating for the service-connected left wrist 
disability had been considered under the provisions of 
38 C.F.R. § 4.71a, including Diagnostic Code 5212, involving 
impairment of the radius, in that the veteran had 
demonstrated impaired range of motion/gripping function with 
pain complaints.  While the service medical records were 
noted to reflect that the veteran had fractured the radial 
head of the left wrist, the most recent VA examination in 
November 1999 had actually diagnosed that he had non-union of 
the distal styloid of the ulna.  

As such, it was noted that there appeared to be some 
discrepancy with respect to which bone and/or bones had been 
fractured.  In light of the foregoing, it was requested that 
this "discrepancy" should be resolved on remand.  

Next, it was noted in the Joint Motion for Remand that the 
November 1999 examination was inadequate for rating purposes 
and failed to comply with the Board's directives in its 
remand in November 1998.  Specifically, the November 1999 
examination report indicated that there was limited range of 
motion of the left wrist; however, it was asserted that the 
specific ranges of motion results had not been provided.  It 
was also noted in the Joint Motion that the provisions of 
38 C.F.R. § 4.46 stated that the use of goniometer in the 
measurement of limitation of motion was indispensable in 
examinations conducted within the VA.  

The Joint Motion noted that the remand by the Board had 
instructed the RO to have the examiner "conduct range of 
motion  (ROM) testing," and that the results "should be set 
forth in degrees, and the report should include information 
as to what is considered 'normal' range of motion."  
Accordingly, it was concluded by the Parties that, given that 
the November 1999 examination appeared to be "deficient" in 
several respects, a "reexamination" was warranted.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Thirdly, the Joint Motion for Remand noted that, while the 
applicability of 38 C.F.R. §§  4.40 and 4.45 with regard to 
Diagnostic Code 5212 had been discussed, the Board had not 
adequately addressed the considerations outlined by the 
foregoing regulatory provisions in its analysis.  Rather, the 
Court noted that the Board merely found that such factors had 
been taken into account in the assigned evaluations and that 
to award increased compensation for those symptoms would 
violate the anti-pyramiding provisions under 38 C.F.R. 
§ 4.14.  

It also was noted that the November 1999 VA examiner had 
diagnosed the veteran with degenerative arthritis of the left 
wrist due to the service-connected left wrist fracture, but 
that the Board had not adequately addressed whether the 
veteran was entitled to a separate rating for arthritis based 
on limitation of motion, despite its direction to the RO to 
consider the issue in the remand in November 1998.  

The Board was asked to adequately address this matter in 
light of VAOPGCPREC 9-98 and DeLuca v. Brown, 8, Vet. App. 
205, 205-208 (1995).  More specifically, VAOPGCPREC 9-98 
indicated that a claimant was entitled to a separate rating 
if there is x-ray evidence of arthritis, and limitation of 
motion is severe enough to warrant a compensable evaluation 
under the appropriate Diagnostic Code.  

The Joint Motion pointed out that veteran had been noted to 
have some limitation of flexion of the fingers of the left 
hand during the November 1999 VA examination, but the Board 
did not address the note set forth beneath Diagnostic Code 
5212, involving the impairment of finger movements associated 
with wrist injuries.  

Finally, it was noted in the Joint Motion for Remand that the 
Board had found that the veteran was not entitled to an 
extraschedular consideration because his service-connected 
disabilities did not cause marked interference with 
employment.  The Board concluded that, while the veteran was 
in receipt of Social Security Administration (SSA) benefits, 
his unemployability status had not been attributed to his 
service-connected disabilities.  

It was noted that the Board had not adequately addressed the 
issue of an extraschedular evaluation for the veteran's 
service-connected disabilities.  Specifically, a review of 
the SSA decision was noted to reveal that one of the 
disabilities considered was the veteran's impairment of the 
left wrist.  

Moreover, the Board's analysis was noted to have failed to 
adequately discuss the November 1999 examiner's statements 
regarding the veteran's "extreme difficulty in carrying out 
daily activities" and " the fact that the patient's 
functional capability [was] extremely poor because of these 
two injuries."  In light of the foregoing, the Board was 
asked to readdress the issue of an extraschedular evaluation 
and provide adequate discussion regarding that matter.  

In the exceptional case, however, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b) (2001).  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

However, it is improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (see 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The Court has held that, 
where the Board has purported to grant an extraschedular 
rating, the claim must be sent by the Board to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd v. Brown, 9 
Vet. App. at 95.  

The Board also notes that, according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  

In this case, the RO granted ratings for the service-
connected wrist disability and the service-connected ring 
finger disability effective as of the effective date of 
service connection.  The RO thereafter increased the rating 
for the service-connected wrist disability to 10 percent, and 
later to 20 percent, both increases also effective on the 
effective date of service connection.  

As such, the RO apparently did not find that staged ratings 
were warranted.  However, when the RO considers the veteran's 
claims, the actual issues in appellate status are as shown on 
the front page of this remand, and the RO should consider the 
assignment of staged ratings.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, for the reasons stated hereinabove, the case is 
REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected left radial 
head fracture residuals with valgus 
deformity and degenerative joint disease 
of the wrist and right ring finger 
fracture residuals since 1999.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
veteran, that are not currently in the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO then should schedule the 
veteran for another VA orthopedic 
examination to determine the current 
severity of the service-connected 
fracture residuals of the left radial 
head with valgus deformity and 
degenerative joint disease of the wrist 
and the fracture residuals of the right 
ring finger in terms of the Rating 
Schedule.  All indicated tests, including 
x-ray examinations and detailed range of 
motion studies, must be conducted.  The 
examiner in this regard should report 
whether motion of the right ring finger 
is possible to within 2 inches of the 
median transverse fold of the palm.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
elicit from the veteran and record a 
complete clinical history.  Then, the 
examiner should state the degree to which 
the veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
left wrist and right ring finger 
disabilities alone.  The examiner should 
also be asked to describe the extent to 
which the veteran's left wrist and right 
ring finger exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner should also determine if there 
is x-ray evidence of arthritis of the 
left wrist or right ring finger and 
describe the nature and extent of any 
changes involving right fourth metacarpal 
or the left radius or ulna.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims, with consideration directed to 
the Court's directives in DeLuca as well 
as the directives set forth in VAOPGCPREC 
9-98.  The RO should also review the case 
in order to determine whether it should 
forwarded to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
the assignment of an extraschedular 
rating for the veteran's service-
connected left wrist and/or right ring 
finger disabilities if indicated pursuant 
to the provisions of 38 C.F.R. 
§§ 3.321(b) (2001).  The RO must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


